DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al. (US 2014/0231983) in view of Takeuchi et al. (2011/0318938).
Regarding claims 1 and 6, Sugo discloses film adhesive 10 comprising film adhesive layer 3, i.e. a precursor layer, includes copper or silver particles, i.e. metallic particles, (paragraph 0055), acrylic resin (paragraph 0036) and thermosetting resin such as naphthalene type resin, i.e. an organic base, (paragraph 0043-0045). Given that Sugo discloses the same binder as disclosed in the present specification, it is clear that the binder of Sugo would have the same properties as claimed in present claims. Further, Sugo discloses average particles size of the particles is 0.001 or more times the thickness of the film adhesive wherein the thickness of the film adhesive is 5 microns or more (paragraphs 0058, 0067) therefore, the average particle size of the particles is 0.005 microns or more. 
Sugo does not disclose the same organic binder as claimed present claim.
Takeuchi discloses bonding adhesive for a semiconductor wafer comprising polypropylene carbonate resin, i.e. aliphatic polycarbonate, to obtain lower thermal decomposition temperature (paragraphs 0053-0054). Given that Takeuchi discloses the same polypropylene carbonate as discloses in the present specification, it is clear that polypropylene carbonate of Takeuchi would have the same structure as claimed in present claim.
It would have been obvious to one of ordinary skill in the art to use polypropylene carbonate resin of Takeuchi in the adhesive of Sugo to obtain lower thermal decomposition temperature.
Given that Sugo in view of Takeuchi discloses the same composition as claimed in present claim, it is clear that when the layer of Sugo in view of Takeuchi is heated to 150 to 300 C, the layer of Sugo in view of Takeuchi would intrinsically possess the same properties as claimed in present claim.
While there is no disclosure that the resin adhesive is a thermal bonding sheet as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. thermal bonding sheet, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art resin adhesive and further that the prior art structure which is a resin adhesive identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Although Sugo in view of Takeuchi does not disclose sintered layer by heating, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sugo in view of Takeuchi meets the requirements of the claimed layer, Sugo in view of Takeuchi clearly meets the requirements of the present claims.
Regarding claim 5, Sugo in view of Takeuchi discloses that the thermal bonding sheet of claim 1 is laminated on a dicing tape (paragraph 0019).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being obvious over Sugo et al. (US 2014/0231983) ) in view of Takeuchi et al. (2011/0318938) and further in view of Yoshikawa et al. (US 2005/0253286).
Regarding clams 3-4, Sugo in view of Takeuchi discloses the thermal bonding sheet of claim 1 but fails to disclose the organic base such as tertiary amine.
Yoshikawa discloses dicing a semiconductor device comprising tertiary amines such as triethanolamine, i.e. basic substance, as a hardening accelerator (paragraph 0071.
It would have been obvious to one of ordinary skill in the art to use tertiary amines such as triethanolamine of Yoshikawa in the sheet of Sugo to accelerate hardening of layer. Given that the layer of Sugo in view of Takeuchi and Yoshikawa discloses the same composition as presently claimed, it is clear that the layer of Sugo in view of Takeuchi and Yoshikawa would have the same properties as present claimed.

Claim 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al. (US 2014/0231983) in view of Yoshikawa et al. (US 2005/0253286) and Takeuchi et al. (2011/0318938).
Regarding claims 1, 3-4 and 6, Sugo discloses film adhesive 10 comprising film adhesive layer 3, i.e. a precursor layer, includes copper or silver particles, i.e. metallic particles, (paragraph 0055), acrylic resin (paragraph 0036) and thermosetting resin, i.e. an organic base, (paragraph 0043). Given that Sugo discloses the same binder as disclosed in the present specification, it is clear that the binder of Sugo would have the same properties as claimed in present claims. Further, Sugo discloses average particles size of the particles is 0.001 or more times the thickness of the film adhesive wherein the thickness of the film adhesive is 5 microns or more (paragraphs 0058, 0067) therefore, the average particle size of the particles is 0.005 microns or more.
Sugo fails to disclose the organic base such as tertiary amine.
Yoshikawa discloses dicing a semiconductor device comprising tertiary amines such as triethanolamine, i.e. basic substance, as a hardening accelerator (paragraph 0071.
It would have been obvious to one of ordinary skill in the art to use tertiary amines such as triethanolamine of Yoshikawa in the sheet of Sugo to accelerate hardening of layer. 
Sugo in view of Yoshikawa does not disclose the same organic binder as claimed present claim.
Takeuchi discloses bonding adhesive for a semiconductor wafer comprising polypropylene carbonate resin, i.e. aliphatic polycarbonate, to obtain lower thermal decomposition temperature (paragraphs 0053-0054). Given that Takeuchi discloses the same polypropylene carbonate as discloses in the present specification, it is clear that polypropylene carbonate of Takeuchi would have the same structure as claimed in present claim.
It would have been obvious to one of ordinary skill in the art to use polypropylene carbonate resin of Takeuchi in the adhesive of Sugo in view of Yoshikawa to obtain lower thermal decomposition temperature.
Given that the layer of Sugo in view of Yoshikawa and Takeuchi discloses the same composition as presently claimed, it is clear that the layer of Sugo in view of Yoshikawa and Takeuchi would have the same properties as present claimed when the layer of Sugo in view of Yoshikawa and Takeuchi is heated at 150 to 300 C.
While there is no disclosure that the resin adhesive is a thermal bonding sheet as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. thermal bonding sheet, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art resin adhesive and further that the prior art structure which is a resin adhesive identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Although Sugo in view of Yoshikawa and Takeuchi does not disclose sintered layer by heating, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sugo in view of Yoshikawa and Takeuchi meets the requirements of the claimed layer, Sugo in view of Yoshikawa and Takeuchi clearly meets the requirements of the present claims.
Regarding claim 5, Sugo in view of Yoshikawa and Takeuchi discloses that the thermal bonding sheet of claim 1 is laminated on a dicing tape (paragraph 0019).

Response to Arguments

Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection. 
The 35 U.S.C. §112 rejection(s) of claim 3 has been withdrawn due to Applicant’s amendment.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787